          Case 2:20-cv-00339-WBS-AC Document 10 Filed 07/31/20 Page 1 of 1

 1                     IN THE UNITED STATES DISTRICT COURT
 2                    FOR THE EASTERN DISTRICT OF CALIFORNIA

 3
 4
     ENSERION, LLC,                         Case No. 2:20-cv-00339-WBS-AC
 5
                   Plaintiff,
 6
 7   v.
                                            ORDER GRANTING SECOND
 8   CONSENSUS ORTHOPEDICS,                 REQUEST FOR AN EXTENSION
 9   INC.,                                  OF TIME
10                 Defendant.
11
12
             GOOD CAUSE APPEARING, it is hereby ordered that the time Defendant
13
     Consensus Orthopedics Inc. has to answer or otherwise respond to Plaintiff Enserion
14
15   LLC’s Complaint is extended to September 2, 2020.

16           SO ORDERED.
17   Dated: July 30, 2020
18
19
20
21
22
23
24
25
26
27
28
                                                                                ORDER
     Case No. 2:20-cv-00339-WBS-AC          1.
